                      Case 3:21-cv-00995-VC Document 118 Filed 02/23/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               N orthern DDistrict
                                             __________   istrictofofC __________
                                                                        alifornia


                       Ë ²·´± ½ îðïé Ô Ô Ý                     )
                             Plaintiff                         )
                                v.                             )      Case No.      ë æîïó
                                                                                         ½ªó
                                                                                           ððç ç ë ó
                                                                                                   ÊÕ Ü
                           ß ° ° ´» ×²½ò                       )
                            Defendant                          )

                                              A P P E A RA N C E O F C O UN S E L

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Ð ´¿·²¬·º
                  ºË ²·´± ½ îðïé Ô Ô Ý                                                                                        .


Date:          ðîñîí ñîðîï
                                                                                    /s/ Aaron S. Jacobs
                                                                                           Attorney’s signature


                                                                              ß ¿®± ² Í òÖ¿½± ¾- øÝ ¿´òÞ ¿® Ò ± òîïìç ë í ÷
                                                                                      Printed name and bar number


                                                                                       Ð ®·²½» Ô ± ¾»´Ì §» Ô Ô Ð
                                                                                 Ñ²» ×²¬»®²¿¬·± ²¿´Ð ´¿½»ôÍ «·¬» í é ðð
                                                                                         Þ ± - ¬± ²ôÓ ß ðîïïð
                                                                                                 Address

                                                                                      ¿¶¿½± ¾- à ° ®·²½»´± ¾»´ò½± ³
                                                                                             E-mail address

                                                                                            øê ïé ÷ìë ê ó
                                                                                                        è ððð
                                                                                           Telephone number

                                                                                            øê ïé ÷ìë ê ó
                                                                                                        è ïðð
                                                                                              FAX number
